DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	That is, Applicant’s abstract is well beyond the 150 word limit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Regarding claim 31, claim 31 claims ‘A computer program’.  A computer program does not fall within one of the four categories of patent eligible subject matter.  Therefore, claim 31 is not patent eligible.

Regarding claim 32, claim 32 claims ‘A computer-readable storage medium’.  A computer-readable storage medium could cover a signal per se.  Signals per se do not fall under one of the four statutory classes of patent-eligible subject matter and, therefore, are non-statutory.  Applicant can overcome this rejection by adding the words 'non-transitory' to the claim.  (See David J. Kappos, Subject Matter Eligibility of Computer Readable Medium, 26 January 2010; available via the USPTO's website)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiani (WO2015/092825), and further in view of Kato (2002/0184208) and further in view of Shaffer (10218408) and further in view of Saito (6615030).

Regarding claim 17, Chiani discloses a node for use in a sensor network together with at least one other node, each node having at least one antenna element configured, the node comprising:  (See Chiani fig. 1, pg. 8, lines 14-23; slave nodes and anchor nodes (e.g. a sensor network; pg. 11 antenna (e.g. antennal element))
an internal clock; (See Chiani pg. 18, lines 30-33; device synchronizes its clock (e.g. internal clock))
a transceiver circuitry configured to transmit and receive signals over at least a first communication channel and a second communication channel with non-equal speed of propagation, over the at least one antenna element; and (See Chiani pg. 11, lines 1-13; transmit and receive between nodes and an acoustic transceiver (e.g. together transceiver circuitry); transmit and receive between nodes (e.g. using a first communication channel) and transmit and receive ultrasonic signals (e.g. using a second channel); pg. 16, lines 1-12; first channel uses ultra-wide band (UWB)(speed of light) and second channel uses ultrasonic acoustic (e.g. non-equal speed of propagation)(speed of sound))
a processor; (See Chiani pg. 11, lines 1-13; internal processing unit (e.g. processor))
(See Chiani pg. 18, lines 30-33; each slave node consequent to the reception of a beacon (e.g. reset signal))
when the reset signal has been identified, the node is further configured to
a)    adjust the internal clock based on the reset signal, (See Chiani pg. 18, lines 30-33; each slave node consequent to the reception of a beacon (e.g. reset signal) synchronizes its own time reference or clock (e.g. adjust internal clock))
and initiate an acknowledgement process, or 
when the reset signal has not been identified, the node is further configured to
b)    transmit the reset signal over the first communication channel and receive a response signal in response to the transmitted reset signal from the at least one other node, and (See MPEP 2111.04 II Contingent Limitations)
b1) if the response signal is an acknowledgement signal, the node is configured to initiate an acknowledgement process, or
b2) if the response signal is a non-acknowledgement signal, the node is configured to adjust the internal clock based on the received non-acknowledgement signal and initiate the acknowledgement process; and  (See MPEP 2111.04 II Contingent Limitations)
wherein, to perform the acknowledgement process, the node is further configured to c) determine a distance to the at least one other node by measuring a travelling time for a signal over the second communication channel, exchange distance information with the at least one other node, and (See Chiani pg. 16, lines 6-19; node executes ultrasonic ranging in order to make more accurate the estimate of the reciprocal distances; pg 17;  all data is sent to master anchor (e.g. exchanging distance info)
Chiani does not explicitly disclose sending an ACK after receiving a signal.  However, Kato does disclose sending an ACK after receiving a signal.  (See Kato para. 211)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani to include the teaching of sending an ACK after receiving a signal of Kato with the motivation being to ensure information has been received which reduces the need for retransmissions and ensures that all devices have received critical information which may result in more efficient use of limited wireless resources.
Chiani in view of Kato does not explicitly disclose adjusting a clock value based upon a distance.  However, Shaffer does disclose adjusting a clock value based upon a distance.  (See Shaffer col. 4, lines 51-53)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato to include the teaching of adjusting a clock value based upon a distance of Shaffer with the motivation being to ensure the most accurate clock by compensating for delay in reporting of a clock value caused by distance, etc.
Chiani in view of Kato in view of Shaffer do not explicitly disclose an antenna element in an array antenna.  However, Saito does an antenna element in an array antenna.  (See Saito col. 4, lines 23-28)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato in view of Shaffer to include the teaching of an antenna element in an array antenna of Saito with the motivation being to allow for directivity gain of an antenna which may allow for improved transmission and/or reception of data while at the same time lessening interference.

Regarding claim 18, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 17, wherein the speed of propagation for the first communication channel is higher than the speed of propagation for the second communication channel. (See Chiani pg. 16, lines 1-12; first channel uses ultra-wide band (UWB)(speed of light) and second channel uses ultrasonic acoustic (speed of sound); speed of light is faster than speed of sound)

Regarding claim 19, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 18, wherein the speed of propagation for the first communication channel is more than one thousand times higher than the speed of propagation for the second communication channel. (See Chiani pg. 16, lines 1-12; first channel uses ultra-wide band (UWB)(speed of light) and second channel uses ultrasonic acoustic (speed of sound); speed of light is faster than speed of sound; speed of light is 3x10^10 m/s and sound 343m/s; more than 1000 times faster)

Regarding claim 20, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 18, wherein the speed of propagation for the first communication channel is less than ten million times higher than the speed of propagation for the second communication channel. (See Chiani pg. 16, lines 1-12; first channel uses ultra-wide band (UWB)(speed of light) and second channel uses ultrasonic acoustic (speed of sound); speed of light is faster than speed of sound; speed of light is 3x10^10 m/s and sound 343m/s; more than 10million times faster)

Regarding claim 21, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 17, wherein the first communication channel is configured to be used for radar applications. (See Chiani pg. 22; radar applications)

Regarding claim 22, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 17, wherein the second communication channel is configured to be used for ultrasonic or acoustic applications. (See Chiani pg. 16, lines 1-12; first channel uses ultra-wide band (UWB)(speed of light) and second channel uses ultrasonic acoustic (speed of sound); speed of light is faster than speed of sound)

Regarding claim 23, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 17, wherein the acknowledgement signal is communicated over the first communication channel. (See Kato para. 211)  the motivation being to ensure information has been received which reduces the need for retransmissions and ensures that all devices have received critical information which may result in more efficient use of limited wireless resources and further it is obvious to try (in that in the closed set of possibilities the ACK could be sent over the first or the second channel; either way there are no unexpected results).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chiani (WO2015/092825), and further in view of Kato (2002/0184208) and further in view of Shaffer (10218408) and further in view of Saito (6615030) and further in view of Leong (9160519).

Regarding claim 24, Chiani in view of Kato in view of Shaffer in view of Saito discloses the node according to claim 17.  Chiani in view of Kato in view of Shaffer in view of Saito do not explicitly disclose wherein the distance in step c) is determined by transmitting a signal to a specific node and receiving a return signal with information regarding internal processing time in an addressed node, thereby calculating the distance based on the travelling time.  However, Leong does disclose wherein the distance in step c) is determined by transmitting a signal to a specific node and receiving a return signal with information regarding internal processing time in an addressed node, thereby calculating the distance based on the travelling time.  (See Leong fig. 1; time of flight challenge; time of flight response; Distance formula)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato in view of Shaffer in view of Saito to include the teaching of wherein the distance in step c) is determined by transmitting a signal to a specific node and receiving a return signal with information regarding internal processing time in an addressed node, thereby calculating the distance based on the travelling time of Leong with the motivation being to accurately calculate distance by including all variables such as processing time to allow for a more precise value.


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chiani (WO2015/092825), and further in view of Kato (2002/0184208) and further in view of Shaffer (10218408) and further in view of Saito (6615030) and further in view of Jin (2009/0141666).

Regarding claim 25, Chiani discloses a sensor network comprising a plurality of nodes according to claim 17, each node having at least one antenna element configured and the nodes being located at an arbitrary distance from each other, 
wherein each node comprises a processor, a memory, an internal clock, a transceiver circuitry, and the at least one antenna element, 
wherein at least one of the plurality of nodes is configured to transmit a reset signal over a first communication channel, (See Chiani pg. 18, lines 30-33; master anchor node transmits a beacon (e.g. reset signal) to each slave node and each slave node synchronizes its own time reference or clock (e.g. internal clock); nodes have transceiver, processor and memory; see also claim 17 rejection above; fig. 1 devices are arbitrarily placed as no known exact distance is know which is why it must be calculated)
wherein each node is configured to determine a distance to neighboring nodes by measuring a travelling time for a signal over the second communication channel, and mutually exchange distance information between the plurality of nodes; and(See Chiani pg. 16, lines 6-19; node executes ultrasonic ranging in order to make more accurate the estimate of the reciprocal distances; pg 17;  all data is sent to master anchor (e.g. exchanging distance info)
Chiani in view of Kato does not explicitly disclose adjusting a clock value based upon a distance.  However, Shaffer does disclose adjusting a clock value based upon a distance.  (See Shaffer col. 4, lines 51-53)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato to include the teaching of adjusting a clock value based upon a distance of Shaffer with the motivation being to ensure the most accurate clock by compensating for delay in reporting of a clock value caused by distance, etc.
Chiani in view of Kato in view of Shaffer do not explicitly disclose an antenna element in an array antenna.  However, Saito does an antenna element in an array antenna.  (See Saito col. 4, lines 23-28)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato in view of Shaffer to include the teaching of an antenna element in an array antenna of Saito with the motivation being to allow for directivity gain of an antenna which may allow for improved transmission and/or reception of data while at the same time lessening interference.
Chiani in view of Kato in view of Shaffer in view of Saito do not explicitly disclose an ACK packet with and ID.  However, Jin does disclose an ACK packet with and ID.  (See Jin para. 42)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato in view of Shaffer in view of Saito to include the teaching of an ACK packet with and ID of Jin with the motivation being to allow for identification of devices within range which allows for data exchange and reduction in interference/collisions.

Regarding claim 26, Chiani in view of Kato in view of Shaffer in view of Saito in view of Jin discloses the sensor network according to claim 25, wherein all of the plurality of nodes are configured to transmit a reset signal over the first communication channel.  (See Jin para. 41-42)  The motivation being to allow for identification of devices within range which allows for data exchange and reduction in interference/collisions.

Regarding claim 27, Chiani in view of Kato in view of Shaffer in view of Saito in view of Jin discloses the sensor network according to claim 25, wherein each node configured to transmit the reset signal is further configured to transmit its unique identity when transmitting the reset signal. (See Jin para. 41-42)  The motivation being to allow for identification of devices within range which allows for data exchange and reduction in interference/collisions.

Regarding claim 28, Chiani in view of Kato in view of Shaffer in view of Saito in view of Jin discloses the sensor network according to claim 25, wherein the acknowledgement signal is transmitted over the first communication channel. (See Kato para. 211)  the motivation being to ensure information has been received which reduces the need for retransmissions and ensures that all devices have received critical information which may result in more efficient use of limited wireless resources and further it is obvious to try (in that in the closed set of possibilities the ACK could be sent over the first or the second channel; either way there are no unexpected results).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chiani (WO2015/092825), and further in view of Kato (2002/0184208) and further in view of Shaffer (10218408) and further in view of Saito (6615030) and further in view of Jin (2009/0141666) and further in view of Nishida (2005/0221829).

Regarding claim 29, Chiani in view of Kato in view of Shaffer in view of Saito in view of Jin discloses the sensor network according to claim 25, 
Chiani in view of Kato in view of Shaffer in view of Saito in view of Jin do not explicitly disclose wherein the at least one of the plurality of nodes transmitting the reset signal is randomly selected based on the unique identity of each node.  However, Nishida does disclose wherein the at least one of the plurality of nodes transmitting the reset signal is randomly selected based on the unique identity of each node.  (See Nishida para. 57; beacon sending device chosen randomly (e.g. each device is unique (unique id))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato in view of Shaffer in view of Saito in view of Jin to include the teaching of wherein the at least one of the plurality of nodes transmitting the reset signal is randomly selected based on the unique identity of each node of Nishida with the motivation being to allow shared management of a network and further to allow for temporary network connections and further using known methods (ad hoc) which yields predictable results (compatibility with ad hoc networks).


Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chiani (WO2015/092825), and further in view of Kato (2002/0184208) and further in view of Shaffer (10218408) and further in view of Saito (6615030).

Regarding claim 30, Chiani discloses a method in a node for determining distance between nodes in a sensor network comprising a plurality of nodes, each node having at least one antenna element configured to be used as an antenna element and the nodes being located at an arbitrary distance from each other, wherein each node comprises a processor, a memory, an internal clock, and a transceiver circuitry configured to transmit and receive signals over at least a first communication channel and a second communication channel with non-equal speed of propagation over the at least one antenna element, (See Chiani pg. 11, lines 1-13; transmit and receive between nodes and an acoustic transceiver (e.g. together transceiver circuitry); transmit and receive between nodes (e.g. using a first communication channel) and transmit and receive ultrasonic signals (e.g. using a second channel); pg. 16, lines 1-12; first channel uses ultra-wide band (UWB)(speed of light) and second channel uses ultrasonic acoustic (e.g. non-equal speed of propagation)(speed of sound)) (See Chiani pg. 18, lines 30-33; device synchronizes its clock (e.g. internal clock)) (See Chiani fig. 1, pg. 8, lines 14-23; slave nodes and anchor nodes (e.g. a sensor network; pg. 11 antenna (e.g. antennal element)) (See Chiani pg. 11, lines 1-13; internal processing unit (e.g. processor))
the method comprising:
identifying if a reset signal has been received over the first communication channel; and (See Chiani pg. 18, lines 30-33; each slave node consequent to the reception of a beacon (e.g. reset signal))
when the reset signal has been identified, adjusting the internal clock based on the reset signal, and (See Chiani pg. 18, lines 30-33; each slave node consequent to the reception of a beacon (e.g. reset signal) synchronizes its own time reference or clock (e.g. adjust internal clock))
initiating an acknowledgement process, or
when the reset signal has not been identified, transmitting the reset signal over the first communication channel and receiving a response signal in response to the transmitted reset signal from at least one of the plurality of nodes; and(See MPEP 2111.04 II Contingent Limitations)
i)    if the response signal is an acknowledgement signal, initiating the acknowledgement process, or
ii)    if the response signal is a non-acknowledgement signal, adjusting the internal clock based on the received non-acknowledgement signal and initiating the acknowledgement process; (See MPEP 2111.04 II Contingent Limitations)
wherein the acknowledgement process involves,

determining a distance to one of the plurality of nodes by measuring a travelling time for a signal over the second communication channel;
exchanging distance information with one of the plurality of nodes; and(See Chiani pg. 16, lines 6-19; node executes ultrasonic ranging in order to make more accurate the estimate of the reciprocal distances; pg 17; all data is sent to master anchor (e.g. exchanging distance info)
Chiani does not explicitly disclose sending an ACK after receiving a signal.  However, Kato does disclose sending an ACK after receiving a signal.  (See Kato para. 211)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani to include the teaching of sending an ACK after receiving a signal of Kato with the motivation being to ensure information has been received which reduces the need for retransmissions and ensures that all devices have received critical information which may result in more efficient use of limited wireless resources.
Chiani in view of Kato does not explicitly disclose adjusting a clock value based upon a distance.  However, Shaffer does disclose adjusting a clock value based upon a distance.  (See Shaffer col. 4, lines 51-53)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato to include the teaching of adjusting a clock value based upon a distance of Shaffer with the motivation being to ensure the most accurate clock by compensating for delay in reporting of a clock value caused by distance, etc.
Chiani in view of Kato in view of Shaffer do not explicitly disclose an antenna element in an array antenna.  However, Saito does an antenna element in an array antenna.  (See Saito col. 4, lines 23-28)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Chiani in view of Kato in view of Shaffer to include the teaching of an antenna element in an array antenna of Saito with the motivation being to allow for directivity gain of an antenna which may allow for improved transmission and/or reception of data while at the same time lessening interference.

Regarding claim 31, Chiani in view of Kato in view of Shaffer in view of Saito discloses a computer program for determining distance between nodes in a sensor network, comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 30.  (See claim 30 rejection; 101)

Regarding claim 32, Chiani in view of Kato in view of Shaffer in view of Saito discloses a computer-readable storage medium carrying a computer program for determining distance between nodes in a sensor network according to claim 31. (See claim 31 rejection; 101)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461